Citation Nr: 1544443	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.
 
3. Entitlement to service connection for a left knee disability.

4. Entitlement to an initial rating in excess of 10 percent for diabetes mellitus prior to April 28, 2009, and in excess of 20 percent thereafter.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007, September 2008, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before the Board in Waco, Texas in May 2011.  However, on the day of the hearing, the Veteran submitted a written statement requesting to withdraw his hearing before the Board. 

During the pendency of this appeal, in a November 2009 rating decision, the RO granted a higher 20 percent rating for diabetes mellitus effective April 28, 2009.  However, as higher ratings are available during both periods on appeal, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for diabetes mellitus remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was brought before the Board in January 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with VCAA compliant notice in regards to his claim to reopen, obtaining outstanding VA treatment records, conducting a search for service personnel records and further service treatment records, and providing the Veteran with VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for service connection for a left shoulder disability was denied in an October 2005 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, relevant service department records, which were available at the time of the prior decision and could have been obtained, were received since the October 2005 rating decision.  These service personnel records are relevant as they indicate the Veteran was hospitalized during active duty following an incident with a grenade.  By regulation, the claim for service connection for a left shoulder disability will be reconsidered notwithstanding the requirement that new and material evidence be submitted to reopen.  38 C.F.R. § 3.156(c).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Any in-service left shoulder condition resolved prior to service discharge and the current left shoulder strain with degenerative joint disease of the acromioclavicular joint and bicep tendinitis is not otherwise etiologically related to such service.  

2. The Veteran's hypertension is not caused by or aggravated by his service-connected diabetes mellitus.  Moreover, hypertension did not manifest in active service and any current hypertension is not otherwise etiologically related to such service.

3. Prior to April 28, 2009, the management of the Veteran's diabetes mellitus did not require insulin injections or an oral hypoglycemic agent.  

4. Since April 28, 2009, the management of the Veteran's diabetes mellitus does not require regulation of activities.  



CONCLUSIONS OF LAW

1. A left shoulder strain with degenerative joint disease of the acromioclavicular joint and bicep tendinitis was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3. Prior to April 28, 2009, the criteria for a rating in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015).

4. Since April 28, 2009, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the service connection claims, the VA's duty to notify was satisfied prior to the initial rating decision through December 2007 and February 2008 notice letters sent to the appellant that fully addressed all notice elements.  These letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  In regards to the increased initial rating claim, in cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records, service personnel records, and post-service VA treatment records are associated with claims file.  The Board notes its January 2013 remand instructed that a search be conducted for service treatment records that the record suggests are outstanding.  In June 2013, there was a formal finding as to the unavailability of additional service treatment records.  June 2013 VA Memorandum.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in March 2013 and July 2013.  The Board finds these examinations in combination adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, include adequate rationales for the etiological opinions provided, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a left shoulder disability.  He claims the current condition of his left shoulder is the result of an incident with a grenade during active duty in Vietnam.  He also claim entitlement to service connection for hypertension asserting that it is secondary to his service-connected diabetes mellitus type II.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and hypertension are listed as a chronic diseases under 38 C.F.R. § 3.309(a).  
A. Left Should Disability

In regards to a left shoulder disability, a review of service treatment records reveals no in-service treatment for a left shoulder condition.  However, review of the Veteran's service personnel records reveals that in April 1969 the Veteran was hospitalized with a left shoulder condition following an incident with a grenade.  Also, personnel records show the Veteran received the Purple Heart Medal for actions taken around that date in April 1969.  Nevertheless, it appears that the left shoulder condition resolved prior to discharge as the Report of Medical Examination completed at the time of the Veteran's release from active duty reports a normal clinical evaluation for the upper extremities.  

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  A July 2013 VA examiner diagnosed a left shoulder strain and reported that a June 2005 MRI revealed degenerative joint disease (DJD) of the acromioclavicular (AC) joint and bicep tendinitis.  Furthermore, as indicated by the Veteran's personnel records an in-service injury of his left shoulder did occur.  The remaining question, therefore, is whether there is competent evidence of nexus between the Veteran's current left shoulder strain with DJD of the AC joint and bicep tendinitis and the in-service injury.  

To address this issue, the Veteran was provided a VA examination in July 2013.  Following physical examination of the Veteran and a review of the claims file, the VA examiner concluded the DJD and rotator cuff tendinitis of the left shoulder is less likely than not the result of military service.  The etiology of the Veteran's left shoulder condition was found to be more likely than not a tubercle compression fracture sustained in a fall in 2004, confirmed by X-ray in March 2004.  In support of this conclusion the examiner noted that a VA examination performed in December 1970, shortly after service, revealed in-service shrapnel wound to the Veteran's left scapula but reported no left shoulder disability besides an asymptomatic scar.

A review of the VA treatment records shows the Veteran attributed his left shoulder to his injury in-service.  May 24, 2005 AMB MB/DO Note.  However, in other treatment notes from around the same time VA medical providers report that left shoulder pain and restricted movement did not begin until approximately two years prior to 2005.  See May 10, 2005 AMB MD/DO Note, November 2005 PM & R Attending Consult Report.  Besides these notes the VA treatment records reveal treatment for a left shoulder disability but do not provide an opinion on etiology.  

The Board acknowledges the Veteran's own assertion that his left shoulder disability is related to active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the etiological relationship between a complex conditions like DJD or tendinitis and active duty service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his current left shoulder strain with DJD of the AC joint and bicep tendinitis and his in-service injury.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not the Veteran's currently diagnosed left shoulder condition is related to service.

Finally, as DJD is synonymous with arthritis the Board will address presumptive service connection and continuity of symptomatology.  Dorland's Illustrated Medical Dictionary at 1344 (32nd ed. 2012).  The evidence of record is against a finding that left shoulder DJD manifested to such a degree that a 10 percent evaluation was warranted within a year of service discharge.  See 38 C.F.R. § 3.307, 3.309.  The medical evidence of record covering the period of a year after discharge consists primarily of the December 1970 VA examination.  At that time, following an examination of the musculoskeletal system the VA examiner reported no left shoulder DJD or symptoms thereof.  All that was noted was a left shoulder scar.    

Additionally, the Board is aware that the Veteran has asserted, essentially, a continuity of symptomatology of shoulder pain following service.  Here, however, the evidence of record is against such a finding.  Again the Board looks to the December 1970 VA examination.  This VA examination was performed less than a year after service discharge.  The only left shoulder condition reported by the VA examiner was a scar.  Moreover, the VA examiner does not report the Veteran complaining of DJD symptoms such as pain as one would expect if DJD symptoms had persisted since service.  The failure of the VA examiner to report a finding of DJD or symptoms consistent with DJD stands in contrast to the Veteran's assertion of continuous symptomatology of left shoulder DJD since service.  As such, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology.  

In summation, the only medical professional to address the etiology of the Veteran's current left shoulder disability found it was less likely than not that it is the result of the in-service injury.  The Board has considered the Veteran's own assertion that the disability is the result of his in-service injury, but finds that it is outweighed by the competent medical evidence of record.  Furthermore, the weight of the evidence is against a finding that left should DJD manifested to such a degree that a 10 percent rating was warranted within a year of service or that there was a continuity of DJD symptoms since service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a left shoulder disability and it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Hypertension

In regards to a hypertension, a review of service treatment records reveals no in-service treatment for hypertension or instances of consistently high blood pressure.  Furthermore, the Report of Medical Examination completed at the time of the Veteran's release from active duty reports normal clinical evaluations for the heart and vascular system.    

Nevertheless, a March 2013 VA examiner diagnosed hypertension and noted the date of initial diagnosis was in 2006.  As the Veteran attributes his hypertension to his service connected diabetes mellitus the remaining question, therefore, is whether there is competent evidence of the Veteran's diabetes mellitus caused or aggravated his hypertension.  As it is also possible to establish service connection though showing a nexus between hypertension and active duty service such direct service connection will also be discussed.  

To address these issues, the Veteran was provided VA examinations in March and July 2013.  Following physical examination of the Veteran and a review of the claims file, the March 2013 VA examiner concluded the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  In support of this conclusion the VA examiner noted that thought the Veteran does have diabetes mellitus "there is no evidence of kidney involvement[,] which is required in order for hypertension to be a related diagnosis."  The VA examiner also indicated that the Veteran's diabetes mellitus has not aggravated hypertension as its current severity was found to be not greater than the established baseline.  The July 2013 VA examiner, following physical examination of the Veteran and a review of the claims file, addressed the issue of whether the Veteran's hypertension was related directly to service, finding that it was less likely than not.  The rational for this conclusion was that the December 1970 VA examination, performed shortly after service discharge, reported a blood pressure of 120/60, "which is normal."  The VA examiner also noted that by the Veteran's own admission he did not begin active treatment for hypertension until 2006 more than 35 years after service. 

The Board acknowledges the Veteran's own assertion that his hypertension is caused by or aggravated by his diabetes mellitus.  January 2008, February 2008, and June 2009 Veteran's Statements; September 2008 Notice of Disagreement; and January 2013 and July 2015 Appellant's Briefs.   However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, he is not shown to have the education or expertise needed to establish competency to independently opine as to the etiological relationship between a complex condition like hypertension and a similarly complex condition, diabetes mellitus.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  

As such, the Veteran has not produced a competent opinion showing that it is at least as likely as not that his hypertension was caused by or aggravated by his service-connected diabetes mellitus.  The only medical examiner to opine directly on the Veteran's case concluded that either scenario is less likely than not.  Also, the only medical examiner to opine on whether there is a nexus between the Veteran's hypertension and active duty service also concluded it was less likely than not.
  
Finally, hypertension is subject to presumptive service connection and a showing of continuity of symptomatology.  The evidence of record does not support a finding that hypertension manifested to a degree warranting a 10 percent evaluation within a year of discharge from active duty service.  The medical evidence of record covering the period of a year after discharge consists primarily of the December 1970 VA examination.  The blood pressure reading at that time was not indicative of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Moreover, it appears the Veteran did not begin active treatment for hypertension until around 2006 approximately 35 years after service.  The absence of any clinical evidence for so long after service weighs the evidence against a finding that the Veteran's hypertension was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In regards to hypertension the Veteran does not claim a continuity of symptomatology.  He asserts that hypertension is secondary to service-connected diabetes mellitus, which did not manifest until years after service.  Even if continuity of symptomatology was claimed the blood pressure reading showing no hypertension shortly after service as well as the approximately 35 years before beginning active treatment would weight against such a finding.  

In summation, the medical evidence of record indicates that it is less likely than not that the Veteran's hypertension is caused by or aggravated by service-connected diabetes mellitus.  The same evidence indicates that it is less likely than not the Veteran's hypertension is directly related to active duty service.  The Board has considered the Veteran's own assertion of a relationship between his hypertension and diabetes mellitus but finds that it is outweighed by the competent medical evidence of record.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for hypertension and it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

II. Increased Ratings - Diabetes Mellitus Type II

A. Rating Schedule

Service connection for diabetes mellitus type II was granted in a September 2007 rating decision with an initial 10 percent evaluation assigned effective September 22, 2006.  Later, a November 2009 rating decision increased that rating to 20 percent, effective April 28, 2009.  The Veteran contends his diabetes mellitus warrants a rating in excess of 10 percent and 20 percent during the respective periods.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus is manageable by restricted diet only a 10 percent evaluation is merited.  When insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, are required a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is rated 100 percent disabling.   Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). 

The criteria for diabetes mellitus are conjunctive not disjunctive-i.e.; there must be insulin dependence and restricted diet and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Turning to the evidence of record, the Veteran was provided a VA examination for his diabetes mellitus in June 2008.  The VA examiner reported that the diabetes mellitus had resulted in no hospitalizations, ketoacidosis, hypoglycemic reactions, weight loss or gain, restriction of activity, or visual problems.  It was indicated that diabetes mellitus was managed by restricted diet.  

In May 2011, the Veteran stated "[m]y diabetes is treated with restricted diet and medication.  I am not to the point where I must regulate my activities."

The Veteran was provided another VA examination in March 2013.  The VA examiner reported that the Veteran's diabetes mellitus was managed by a prescribed oral hypoglycemic agent and more than one injection per day of insulin.  However, regulation of activities was not required.  It was also noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  Additionally, there had been no hospitalizations for ketoacidosis or hypoglycemic reactions in the last 12 months.  The noted functional impact of diabetes mellitus was that the Veteran would require work accommodations such as flexible schedule to allow for sick days, frequent breaks for small meals or insulin injections, and a private place to monitor glucose and administer insulin.  Depending on the severity of the diabetes mellitus a reduce work schedule or work activates could be required.  

The Veteran's VA treatment records indicate the earliest he was prescribed medication or insulin for his diabetes mellitus was on April 28, 2009.  On this date the Veteran's diabetes mellitus was noted to be poorly controlled and the Veteran was reported to be prescribed no medication for the condition.  The assessment/plan was to start a trial of glipizide.  The VA treatment records do not indicate that the Veteran's diabetes mellitus requires regulation of activities.  Furthermore, the same records do not indicate episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The review of the evidence of record indicates that the Veteran's diabetes mellitus does not more nearly approximate the criteria associated with an increased evaluation during either period.  Prior to April 28, 2009, while the evidence shows the Veteran's diabetes mellitus required restricted diet it does not show that either insulin injections or an oral hypoglycemic agent was required.  As such a rating in excess of 10 percent prior to April 28, 2009 is not warranted.  

As of April 28, 2009 the Veteran has been awarded a 20 percent evaluation for diabetes mellitus.  Therefore, an increased schedular rating requires at least regulations of activities.  In March 2011 the Veteran admitted that his diabetes mellitus did not require regulation of activities.  The medical evidence of record indicates the Veteran's assessment of his condition was correct.  Moreover, nothing in the record suggests regulation of activities has been required since that statement was made.  

In summation the record does not contain evidence that the Veteran's diabetes mellitus warrants an increased schedular rating during either time period.  The disability more nearly approximated the currently assigned evaluation under Diagnostic Code 7913 during each time period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Diagnostic Code 7913 pertains specifically to diabetes mellitus and provides for rating based on regulation of diet, insulin injections, oral hypoglycemic agents, regulations of activities, and episodes of ketoacidosis or hypoglycemic reactions.  The Veteran has been shown to have some of these symptoms and the evidence of record is against a finding that his diabetes mellitus manifest through symptoms different than those considered.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the March 2013 VA examiner reported that the Veteran's diabetes mellitus impacts his ability to work he also indicated that Veteran would be able to work with appropriate accommodations.  In light of this finding, a remand or referral of a claim for TDIU is not appropriate.  See Rice 22 Vet. App. 447.  


ORDER

Entitlement to service connection for a left shoulder strain with DJD of the AC joint and bicep tendinitis is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  

Prior to April 28, 2009, entitlement to a rating in excess of 10 percent for diabetes mellitus is denied.  

Since April 28, 2009, entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The Veteran also claims entitlement to service connection for a left knee disability.  The Veteran was provided a VA examination in March 2013.  The VA examiner concluded "[t]here is no objective evidence to warrant a [left knee] diagnosis at this time."  However, VA medical records show treatment for degenerative issues of the left knee.  These records include a September 2005 VA treatment note reporting findings include weakness in the lower left extremity stemming from degenerative changes of both knees, an August 2005 diagnostic test resulted in an impression of medial and lateral minimal hypertrophic spurring in respect to each knee, minor posterior patellar spurring, and small effusion suprapatellar bursa bilaterally, and a February 2009 VA treatment note reported an assessment of degenerative joint disease with left knee pain.  Additionally, the Board notes that the VA treatment records include assessments of osteopenia but it is unclear whether this affects the bones of the left knee/leg.

The Board finds it necessary that the VA examiner provide an addendum opinion addressing this evidence in light of his finding of no objective evidence to warrant a left knee diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion in the March 2013 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Please expand on the opinion that there is no objective evidence warranting a diagnosis of a left knee condition.  In providing this addendum please address the September 2005 VA treatment note reporting findings that include weakness in the lower left extremity stemming from degenerative changes of both knees, an August 2005 diagnostic test resulted in an impression of medial and lateral minimal hypertrophic spurring in respect to each knee, minor posterior patellar spurring, and small effusion suprapatellar bursa bilaterally, and a February 2009 VA treatment note reported an assessment of degenerative joint disease with left knee pain.    

b. If a left knee condition is now diagnosed, please address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed left knee condition is etiologically related to the Veteran's active duty service?

c. Please indicate whether a diagnosis of osteopenia affecting the left knee/leg is warranted.

d. If osteopenia affecting the left knee/leg is diagnosed, please address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed osteopenia affecting the left knee/leg is etiologically related to the Veteran's active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


